

117 HR 1874 IH: Expand Navigators’ Resources for Outreach, Learning, and Longevity Act of 2021
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1874IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to provide for additional requirements with respect to the navigator program, and for other purposes.1.Short titleThis Act may be cited as the Expand Navigators’ Resources for Outreach, Learning, and Longevity Act of 2021 or the ENROLL Act of 2021.2.Providing for additional requirements with respect to the navigator program(a)In generalSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) is amended—(1)in paragraph (2), by adding at the end the following new subparagraph:(C)Selection of recipientsIn the case of an Exchange established and operated by the Secretary within a State pursuant to section 1321(c), in awarding grants under paragraph (1), the Exchange shall—(i)select entities to receive such grants based on an entity’s demonstrated capacity to carry out each of the duties specified in paragraph (3);(ii)not take into account whether or not the entity has demonstrated how the entity will provide information to individuals relating to group health plans offered by a group or association of employers described in section 2510.3–5(b) of title 29, Code of Federal Regulations (or any successor regulation), or short-term limited duration insurance (as defined by the Secretary for purposes of section 2791(b)(5) of the Public Health Service Act); and(iii)ensure that, each year, the Exchange awards such a grant to—(I)at least one entity described in this paragraph that is a community and consumer-focused nonprofit group; and(II)at least one entity described in subparagraph (B), which may include another community and consumer-focused nonprofit group in addition to any such group awarded a grant pursuant to subclause (I).;(2)in paragraph (3)—(A)in subparagraph (C), by inserting after qualified health plans the following: , State medicaid plans under title XIX of the Social Security Act, and State children’s health insurance programs under title XXI of such Act; and(B)by adding at the end the following flush left sentence:The duties specified in the preceding sentence may be carried out by such a navigator at any time during a year.; (3)in paragraph (4)(A)—(A)in the matter preceding clause (i), by striking not;(B)in clause (i)—(i)by inserting not before be; and(ii)by striking ; or and inserting ;;(C)in clause (ii)—(i)by inserting not before receive; and(ii)by striking the period and inserting ;; and(D)by adding at the end the following new clause:(iii)maintain physical presence in the State of the Exchange so as to allow in-person assistance to consumers.; and(4)in paragraph (6)—(A)by striking Funding.—Grants under and insertingFunding.—(A)State ExchangesGrants under; and(B)by adding at the end the following new subparagraph:(B)Federal ExchangesFor purposes of carrying out this subsection, with respect to an Exchange established and operated by the Secretary within a State pursuant to section 1321(c), the Secretary shall obligate $100,000,000 out of amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) for fiscal year 2022 and each subsequent fiscal year. Such amount for a fiscal year shall remain available until expended..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2022.